Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 1 of 18 PagelID #:320

PORTFOLIO PURCHASE AGREEMENT

017 (“Effective Date”) among Hyer Standards, LLC, a Wisconsin limited liability company
(coftectively, the “Seller”), on the one band and Multipoint, Inc., an Ilinois corporation, (“Purchaser”) on
the other hand.

Fone PORTFOLIO PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
Jug

WITNESSETH:
WHEREAS Seller is in the Credit Card Processing ISO business and has a number of locations;

WHEREAS Seller has submitted merchants to First Data (or any of their subsidiaries or affiliates,
or predecessors or successors thereof, as the case may be) (collectively “Processors”), over a number of
years including under any and all existing agreements and arrangements with Processors (collectively the
“Apent Agreements”) and now has a monthly residual income stream related to said merchants that is
paid from Processors to Seller (the “Portfolio Residual”);

WHEREAS, Seller desires to sell its Portfolio Residual (attached hereto as Exhibit “B” is a list of
all merchants that account for the Portfolio Residual being sold); along with all related equipment and
contracts and its phone number (the “Assets”) to Purchaser, and Purchaser desires to purchase the same,
all upon the terms and conditions contained in this Agreement. The Selter shall transfer to the Purchaser
each merchant to the Purchaser one at a time.

NOW, THEREFORE, in consideration of the foregoing recitals and the following covenants, the
parties agree as follows:

1, Purchase and Sale of Portfolio Residual and Assets.

 

Li Purchase of Portfolio Residual. Seller hereby agrees to sell, convey, transfer and
assign to Purchaser and Purchaser hereby agrees to purchase from Seller, upon the terms and conditions of
this Agreement, all of the Seller’s right, title and interest in the Portfolio Residual and Assets, including,
but not limited to all rights or claims of every type and nature and wherever situated, real, personal, tangible,
intangible or contingent (including all refunds, deposits, rights, claims or payments, whether now existing
or ascertainable, or existing or ascertainable) to the Assets. Seller shall do all things reasonably necessary
to allow Purchaser to be able to own and operate the Assets in the manner in which it has been operated in
the past. Purchaser shall have no duty to fulfill any of the obligations of Seller under the Agent Agreements.

 

1.2 Purchase Price. As consideration for the sale herein, Purchaser shall pay Seller
as follows:

a. Purchaser shall pay Seller $110,000.00 in equal installments over twelve (12)
months with the first payment being made on August 20, 2017, and with each
successive payment made on the of each month until the $110,000 is paid in full;

b. On or before July 20, 2017, Purchaser shall pay to Super G Capital, LLC the
Seller’s final payment owed to Super G, which is in the approximate amount of
$15,396.98.

c. Purchaser shall reimburse the Seller $10,000.00 for a certain registration fee paid
by the Seller. This payment shall be made with Purchaser’s payment due in
August 20 2017.
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 2 of 18 PagelD #:320

2. Closing.

2.1 Date of Closing. Closing shall take place on or before July 1, 2017.

2.2 Delivery of Documents. Seller shall execute and deliver to Purchaser such bills
of sale, assignments, certificates of title and any and all other instruments of conveyance and transfer as
shall be reasonably requested by Purchaser and Purchaser’s counsel in order to effectively convey and
transfer to Purchaser the interest in the and its related Assets or to evidence such conveyance and transfer,
consistent always with the provisions of this Agreement.

3, Liabilities.

3.1 Assumed Liabilities. Other than those expressly stated herein, Purchaser shall
assume none of the Seller’s liabilities at any fime.

3.2 Payment of Residuals from Portfoho Residual. The Purchaser agrees to hire the
Seller’s two sales representatives, Duane Vandre and Donald Lewis. The Purchaser shall pay Duane
Vandre and Donald Lewis 50% of the residuals the Purchaser receives from the Portfolio Residual and for
future accounts they sign up for payment processing through the Purchaser. In addition, the Purchaser
agrees to pay Jayme Hyer (the owner of the Seller) 10% of the residuals earned from the Portfolio Residual
and 50% of residuals earned from future accounts Jayme Hyer signs up for payment processing through the
Purchaser. Jayme Hyer, Duane Vandre and Donald Lewis agree to sell payment processing services
exclusively for the Purchaser.

3.3 Referral Fees. Purchaser agrees to pay to Jayme Hyer 10% of residual payments
it receives for accounts that she refers to the Purchaser and for new accounts that are brought to the
Purchaser by Duane Vander or Don Lewis.

3.4 Retained Liabilities. Seller agrees that Purchaser shall not be obligated to
assume or perform, and is not assuming, and that Seller shall be responsible for performing and
satisfying, or otherwise discharging, at its sole expense, and without liability, cost, loss or expense to
Purchaser, all liabilities and obligations of Seller, including liabilities and obligations arising out of the
Agent Agreements (the “Retained Liabilities”), whether such Retained Liabilities are known or unknown,
fixed or contingent, certain or uncertain, and whether they have arisen prior to or may arise at anyime
after the Closing Date. The Retained Liabilities shall include, without limitation, any and all of the
following obligations and liabilities of Seller.

 

 

(a) Employee Compensation and Benefits. Any liabilities to employees of
Seller arising out of workers’ compensation claims or other claims, as well as iabilities to employees of
Seller due under any management profit sharing or bonus plan.

(b) Taxes. All federal, state, local, foreign or other taxes that (i) have arisen
or may arise thereafter out of any business or other operations conducted by Seller either prior to or after
the Closing Date, including the operations of the Assets, (ii) have become payable by Seller as a result of
the transactions contemplated by this Agreement or {311) for which Seller is or, at any time hereafter, may
become liable (the “Retained Tax Liabilities”).

 

(c) Liens and Encumbrances. Any liens, claims or encumbrances on any of
the assets of the Assets including, but not limited to, those that are or may be asserted by Processors.

 
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 3 of 18 PagelID #:320

(d) Administrative Actions, Claims and Legal Proceedings. Any claims
(including counter-claims or cross-claims), demands, actions, suits, administrative actions or legal
proceedings that have been asserted or, to the knowledge of Seller, threatened against Seller, the Assets or
Purchaser, whether prior to or after the Closing Date that arises in any way from or in conection with
(i) the conduct or operation of the Assets, or (ti) any other business or non-business activities of Seller
conducted prior hereto or hereafter, including the legal actions or other proceedings set forth in
Schedule 4.8 hereto; ,

(e) Indemnity Obligations. Any liabilities of Seller arising under Seiler’s
indemnity obligations pursuant to this Agreement.

4. Representations and Warranties of Seller. Seller hereby represents and warrants to
Purchaser, as of the date hereof and as of the date of each transfer:

4.1 Authorization. Seller has all the necessary capacity and authority to enter into
and perform its obligations under this Agreement. This Agreement and the performance by Seller of its
obligations hereunder have been duly authorized by all necessary action of Seller. This Agreement has
been duly executed, and upon execution and delivery by Seller will constitute valid and binding
agreement enforceable against them in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, moratorium or other similar laws affecting creditors’ rights, and
(ii) general principles of equity relating to the availability of equitable remedies (regardless of whether
any such agreement is sought to be enforced ina proceeding at law or in equity).

4.2 Brokers’ Fees. Seller has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions conternplated by this
Agreement for which Purchaser could become liable or obligated or for which the Seller, after the Closing
Date, will have any continuing obligation.

 

43 Seller’s Representations and Warranties. The representations and warranties of
Seller contained herein and the disclosures contained in the schedules attached hereto do not contain any
statement of a material fact that was untrue when made or omuts any material fact necessary to make the
information contained therein not misleading.

4.4 Compliance with Laws. Seller has complied in all material respects with all
applicable U.S. federal, state, municipal and other political subdivision or governmental agency statutes,
ordinances and regulations, with all applicable foreign statutes, ordinances and regulations as they apply
to the operation of its business and the Assets in the United States and with all U.S. federal statutes,
ordinances and regulation.

4S Title to and Adequacy. At the Closing, Seller will convey and transfer to
Purchaser good, complete and marketable title to all of the Assets free and clear of any and all restrictions
and conditions on transfer or assignment, and free and clear of ali mortgages, liens, security interests,
encumbrances, pledges, leases, equities, claims, charges, conditions, conditional sale contracts and any
other adverse interests. No actions, proceedings or transactions have been commenced or undertaken by
Seller which give or would give rights to any person, other than Purchaser, in any of the Assets or
interfere with the consummation of the transactions contemplated by this Agreement.

46 No Conflict, The execution and delivery of this Agreement by Seller and the
performance of its obligations hereunder:

 
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 4 of 18 PageID #:320

(a) are not in violation or breach of, and will not conflict with or constitute a
default under, any of the terms any note, debt instrument, security instrument or other contract, agreement
or commitment binding upon Seller or its assets or properties,

(b) will not result in the creation or imposition of any lien, encumbrance,
equity or restriction in favor of any third party upon any of the assets or properties of Seller except as
contemplated by this Agreement; and

{c} will not conflict with or violate any applicable law, rule, regulation,
judgment, order or decree of any government, governmental instrumentality or court having jurisdiction
over Seller or its assets or properties.

4.7 Litigation and Proceedings. There is no action, suit, proceeding or investigation,
or any counter or cross-claim in an action brought by or on behalf of Seller, whether at law or in equity,
or before or by any governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind, that is pending or, to the best knowledge of
Seller, threatened, against Seller, which (i) could reasonably be expected to have a material adverse effect
on Seller’s ability to perform its obligations under this Agreement or any other agreement entered into in
connection with this Agreement or complete any of the transactions contemplated hereby or thereby, or
(ii) involves the reasonable possibility of any judgment or liability, or which may become a claim, against
Purchaser or the Assets, whether prior or subsequent to the Closing Date. Except as set forth in
Schedule 4.8, Seller is not subject to any judgment, order, writ, injunction, decree or award of any court,
arbitrator or governmental department, commission, board, burcau, agency or instrumentality having
jurisdiction over Seller or the Assets.

4.8 Seller, Seller owns one hundred percent of the Assets, and no options or other
agreements or arrangements to obtain any ownership interest in the Portfolio Residual and the Assets by
any other person or entity exist.

5. Representations and Warranties of Purchaser. Purchaser hereby represents and warrants
to Seller, as of the date hereof and as of the Closing Date, the following:

5.1 Due Organization of Purchaser. Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of its state of incorporation.

5.2 Authorization of Purchaser. This Agreement has been duly authorized, adopted
and approved by the Purchaser. Purchaser has full power and authority to enter into and to perform its
obligations under this Agreement. The execution and delivery of this Agreement by Purchaser and the
performance of the transactions contemplated hereby have been duly and validly authorized by and on
behalf of Purchaser, and this Agreement is binding upon and enforceable a gainst Purchaser in accordance
with its terms,

5.3 Brokers’ Fees, Purchaser has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions contemplated by this
Agreement for which Seller or Seller could become liable or obligated.

5.4 Purchaser’s Representations and Warranties. The representations and warranties
of Purchaser contained herein do not contain any statement of a material fact that was untrue when made
or omits any material fact necessary to make the information contained therein not misleading.

6. Covenants and Other Agreements.

 
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 5 of 18 PageID #:320

6.1 Fulfillment of Conditions and Covenants. No party shall take any course of
action inconsistent with satisfaction of the requirements or conditions applicable to it set forth in this
Agreement.

 

6.2 Further Assurances. From and after the date of this Agreement, each party shall
perform all reasonable acts, execute all documents and do all things reasonably requested by the other
parties in order to perfect the transfer of title to Purchaser of the assets sold by Seller, consistent with the
provisions of this Agreement, or as may be reasonably necessary or appropriate to otherwise consummate
and carry into effect the transactions contemplated by this Agreement.

 

6.3 Press Releases. No party will issue or authorize to be issued any press release,
statement to the public or to its employees generally or similar announcement concerning this Agreement
or any of the transactions contemplated hereby without the prior approval of the other party, which
approval shall be given in order to allow compliance with the disclosure requirements of applicable
securities laws.

6.4 Waiver of Bulk Sales. To the extent that the provisions of Article 6 of the
applicable Uniform Commercial Code may apply to the transactions contemplated hereby, the parties
agree to waive the notice and other requirements thereunder.

6.5 Expenses. Each party shall bear its own expenses related to the transactions
contemplated by this Agreement (including legal, accounting or other professional expenses), whether or
not such transactions are consummated.

7. Indemnification.

74 Seller. Seller hereby agrees to indermnify and hold Purchaser harmless from and
against, and to promptly defend Purchaser from and reimburse Purchaser for, any and all losses, damages,
costs, expenses, liabilities, obligations and claims of any kind (including without limitation, reasonable
attorneys fees and other legal costs and expenses) which Purchaser may at any time suffer or incur, or
become subject to, as a result or by reason of (a) any breach of this Agreement by Seller (b) the untruth or
inaccuracy of any representation or warranty of Seller set forth herein (c) arising out of, or concerning,
whether directly or indirectly, the Assets(d) any claim or lawsuit, pending or threatened, by Processors
against Purchaser or (e) any breach of the Agent Agreements by Seller.

72 Claims. If'a claim is made against a party (the “Indemnitor”) pursuant to
Section 7.1 of this Agreement, notice shall be promptly given by the party so claiming indemnity (the
“Indemnitee”) to the Indemnitor and, if the Indemnitor promptly notifies the Indemnitee that the claim is
to be contested and provides the Indemnitee written assurance of the full indemnification of Indemnitee,
the Indemnitor shall have the right to control ail settlements (unless the Indemnitee agrees to assume the
costs of settlement) and to select legal counsel (reasonably satisfactory to the Indemnitee) to defend any
and all such claims at the sole cost and expense of the Indemnitor. The Indemnitee may select counsel to
participate in any defense, in which event the fees and expenses of Indemnitee’s counsel shall be entirely
borne by the Indemnitee. The parties shall cooperate with each other and provide each other with access
to relevant books and records in their possession as may be reasonably necessary or appropriate with
respect to any claim made pursuant to this Section 7.

8. Non-Solicitation. All merchants listed on the attached Exhibit “A” shall collectively be
referred to as the “Protected Merchants”. Without Purchaser's prior written consent (which consent may
be withheld in Purchaser’s sole and absolute discretion), Seller and its current employees, shall not,
directly or indirectly, knowingly cause or knowingly permit any of its employees, agents, principals,

 
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 6 of 18 PageID #:320

affiliates, subsidiaries or any other person or entity with whom it has the right by contract (i) to interfere
with, disrupt, or attempt to interfere with or disrupt, any past, present or prospective business relationship
of Purchaser, contractual or otherwise, related to or arising from the Protected Merchants including,
without limitation, the ability of Purchaser to own, operate or obtain a financial benefit from the Assets
and to receive the revenue from the Protected Merchants; or (1i) solicit any merchant or otherwise cause
any Protected Merchant to terminate or cancel its existing credit card or check processing. This section
shall apply for period of three (3) years following the date that Hyer, Duane Vandre, and Don Lewis are
no longer affiliated with the Purchaser. If Seller, its owner, or employees violate the provisions of this
section, Seller agrees that this will result in minimum damages to Purchaser in the amount of the greater
of (x) fifty (50) times the average monthly profits derived from the Protected Merchant or (y) five
thousand dollars ($5,000.00) for each instance where Seller attempts to move any merchant to another
payment processor and Seller shall pay that amount to Purchaser on each such occurrence. The parties
expressly agree that the damages, which Purchaser might reasonably anticipate will be sustained by
Purchaser, are difficult to ascertain and measure because of their indefiniteness or uncertainty and that the
ammount set forth above is a reasonable estimate of the damages that would probably be caused and shall
be due regardless of proof of actual damages.

9. Conditions Precedent to Purchaser's Obligation to Close. The obligations of Purchaser to
enter into and complete the Closing under this Agreement are subject, at its option, to the fulfillment at or
prior to the Closing Date of each of the following conditions, any one or more of which may be waived
by Purchaser:

9.1 Representations and Warranties. The representations and warranties of Seller
contained in this Agreement, or in any writing delivered pursuant hereto, shall be true and correct in all
material respects on and as of the Closing Date as if made on and as of the Closing Date, except to the
extent that any of such representations and warranties shall be incorrect as of the Closing Date because of
events or changes occurring or arising after the date hereof in the ordinary course of business, none of
which shall be, individually or in the aggregate, materially adverse.

9.2 Consents and Approvals. All consents and approvals required for the
consummation of the transactions contemplated by this Agreement and to permit Purchaser to acquire all
of the assets pursuant hereto, without thereby violating any laws, government regulations or contracts,
shall have been obtained.

10. Conditions Precedent to Seller’s Obligations to Close, The obligations of Seller to
complete the Closing under this Agreement are subject, at their option, to the fulfillment at or prior to the
Closing Date of each of the following conditions, any one or more of which may be waived by Seller:

10.1 Representations and Warranties, The representations and warranties of Purchaser
contained in this Agreement, or in any writing delivered pursuant hereto, shall be true and correct in all
material respects on and as of the Closing Date as if made on and as of the Closing Date, except to the
extent that any of such representations and warranties shall be incorrect as of the Closing Date because of
events or changes occurring or arising after the date hereof in the ordinary course of business, none of
which shall be, individually or in the aggregate, materially adverse.

10.2 Consents and Approvals. All consents and approvals required for the
consummation of the transactions contemplated by this Agreement and to permit Purchaser to acquire all
of the assets pursuant hereto, without thereby violating any laws, government regulations or agreements,
shall have been obtained.

Vie Miscellaneous Provisions.

 

 
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 7 of 18 PagelID #:320

11.1 Survival. All representations, warranties, covenants, conditions, commitments,
undertakings and agreements of any of the parties hereto made in this Agreement or in any certificate or
document delivered pursuant hereto shall survive the execution and delivery hereof and the Closing
hereunder and any investigation made by any party.

11.2 Notices. Any notice or other document to be given hereunder by any of the
parties hereto to the other parties hereto shall be in writing and delivered personally or sent for overnight
delivery with a nationally known overnight carrier (such as Federal Express) or by certified or registered
mail, postage prepaid, as follows:

Seller: Hyer Standards, LLC
Attn: Jayme Hyer
2518 Post Road
Plover, W1 54467

Purchaser: Multipoint, Inc.
Attn: Ashley Isenberg
415 N. Sangamon
Chicago, [L 60642

or to such other address as hereafter shall be furnished in writing by any of the parties hereto to the other
parties hereto. The date of delivery in person, one (1) business day after the date of shipment by
overnight carrier or five (5) days after the date of mailing by certified or registered mail of each notice or
other document shall be deemed the date of receipt thereof, except that a change of address shall not be
effective until actually received.

11.3. Entire Agreement. This Agreement, including the schedules and exhibits hereto,
contains the entire agreement among the partics with respect to the transactions contemplated hereunder
and supersedes all prior negotiations, agreements and undertakings, if any, including any previous e-mails
and letters of intent relating to the transactions contemplated (which shall be of no force or effect
whatsoever).

11.4 Amendment, Waiver. This Agreement may be amended only by written
agreement of all of the parties hereto. The failure of any of the parties to this Agreement to require the
performance of term or obligation under this Agreement or the waiver by any of the parties to this
Agreement of any breach hereunder shall not prevent subsequent enforcement of such term or obligation
or be deemed a waiver of any subsequent breach hercunder.

11.5  Enforceability. The invalidity or unenforceability of any portion of this
Agreement shall not render the remainder hereof invalid or unenforceable.

11.6  Counterparts/Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, and such counterparts shall together
constitute one and the same instrument. The signatures to this Agreement may be evidenced by facsimile
copies reflecting the party’s signature hereto, and any such facsimile copy shall be sufficient to evidence
the signature of such party as if it were an original signature.

11.7 Attorneys’ Fees. In any action, litigation or proceeding (collectively, “Action”)
between the parties arising out of or in relation to this Agreement, the prevailing party in such Action
shal! be awarded, in addition to any damages, injunctions or other relief, and without regard to whether or
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 8 of 18 PagelID #:320

not such Action will be prosecuted to final judgment, such party’s costs and expenses, including
reasonable attorneys’ fees.

11.8 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Illinois, including all matters of construction, validity,
performance and enforcement, without giving effect to principles of conflict of laws. Any dispute, action,
litigation or other proceeding concerning this Agreement shall be instituted, maintained, heard and
decided in Illinois.

11.9 Assignment. Neither this Agreement nor any interest herein shall be assignable
(voluntarily, involuntarily, by judicial process or otherwise) by any party to any person or entity without
the prior written consent of the other party. Any attempt to assign this Agreement without such consent
shali be void and, at the option of the party whose consent is required, shall be an incurable breach of this
Agreement resulting in the termination of this Agreement.

11.10 Successors. Subject to Section 11.10, this Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, legatees, legal representatives, personal
representatives, successors and permitted assigns

11.11 Miscellaneous. The recitals and all exhibits, schedules and other attachments to
this Agreement are fully incorporated into this Agreement by reference. Unless expressly set forth
otherwise, all references herein to a “day”, “month” or “year” shall be deemed to be a reference to a
calendar day, month or year, as the case may be. All cross-references herein shall refer to provisions
within this Agreement and shall not be deemed to be references to the overall transaction or to any other
agreement or document. Time is of the essence in the performance of this Agreement.

IN WITNESS WHEREOEF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

“SELLER” “PURCHASER”
Multipoint, Inc.
By:

 

 

Name/Title: Psbie, Tenney Lest

 

 
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 9 of 18 PageID #:320

TR2017

MID Merchant Name
8325360000149468 VILLAGE GARDEN'S GREEN
$325360000176230 CRUSIN CAFE
8325360000180786 CHEF CHU'S
8325360000183285 BLANZ PANTRY
$325360000189894 HOLIDAY CLUB
8325360000190645 CHAT-R-BOX CAFE
8325360000196261 GUU'S ON MAIN
8325360000217083 EL MEZ MEXICAN RESTAUR
8325360000226159 DOLLOP HQ
8325360000238972 HYER-ST-SMALL TICKET
8325360000243097 KING CONE
8325360000025700 MIKEY'S NEIGHBORHOOD
8325360000026401 SISTER BAY BOAT RENTAL
8325360000037960 JACKSON & LOUIE'S ANTIQU
23253G60000038836 HILLTOP COTTAGES RESOR
8325360000232066 HYER STANDARDS 101
8325360000241943 LDF BAIT SHOP
8325360000281857 BEN FRANKLIN CRAFTS
8325360000286260 BOSTON FUNERAL HOME
8325360000022525 METROPOLIS COFFEE
8325360000024885 SPACCA NAPOLI
8325360000025130 BROADWAY CELLARS
8325360000026039 A TASTE OF HEAVEN
8325360000028233 VOGUE CLEANERS
8325360000030544 SAGE

$325360000033860 SCOUT
$325360000039073 PRAIRIE MOON
8325360000041426 UNION
8325360000045179 BREE'S THAI RICE & NOO
8325360000048165 MOODY'S.PUB
8325360000065821 TEAM NISSAN
8325360000079582 URBAN VEGAN- LP
8325360000087155 ALAMOSHOES.COM
3325360000087544 M.J. MILLER & CO.
$325360000088732 KAY SHOES
8325360000095265 VILLAGE DENTAL, PC
83253600001G0958 SOL PRICE INC.
8325360000102228 LA HACIENDA RESTAURANT
8325360000120964 ROOTSTOCK WINE & BEER
$325360000122192 XO STUDIO
$325360000123976 ANNA'S ASIAN GRILL
8325360000134866 FREEDOM MEDIA LLC - CFO
8325360000137158 SLAWSON ENTERPRISES, |
2325360000144774 LIBERTAD
$325360000147405 SPENCER WEISZ GALLERIE
$325360000147942 MOXEE
2325360000150219 PRO COMPUTERS 2
2325360000167411 PRO ANDERSONVILLE
8325360000167882 THEODORE C. HARRIS
8325360000167940 VINTAGE POSTER GRAPHIC

https://us2-excel.officeapps.live.com/_layouts/xlprintview.aspx?&NoAuth= 1 &sessionid-12.0456d04ad2131 .090.1.V25.25685kbUT8nc2fS 1 T59SxpB...

Exhibit B.XLSX

18
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 10 of 18 PageID #:320

FSI2017

QAPEAGHNOMKAOEA VANTAGE PACTER GRADHIC
8325360000175166 PRO COMPUTERS

8325360000187617 COALFIRE - SOUTHPORT
8325360000195628 LAS MANOS GALLERY
$325360000205633 D.B COLLECTIBLES
8325360000207670 BLUFFINGTON'S CAFE
8325360000210237 SECOND STREET AUTO Ci!
8325360000212795 PASSIONATE NAIL & TAN
8325360000219089 PATCH LANDSCAPING & SN
8325360000220756 MILWAUKEE SHOES
8325360000220939 ALAMO SHOES ONLINE
8325360000221515 XO STUDIO
$325360000226936 PRO COMPUTERS LLC HQ
8325360000228189 MOXEE HQ
$325360000232074 HYER STANDARDS 102
$325360000243758 THE OUTOGOR SCHOOL AT
8325360000244525 COALFIRE
8325360000244533 CHICAGO SKIN SOLUTIONS
$325360000283333 CALVIN FABRICS
8325360000287474. CLARK DIVERSEY ENDODO
€325360000287482 STATE STREET DENTAL SP
8325360000292219 SPENCER WEISZ GALLERIES
8325360000293902 DIANE DAVOS
2325360000294942 NUTRITION BY BOWMAN,
$325360000032136 HYER STANDARDS LLC
$325360000182287 CLEAR LAKE MANAGEMENT,
8325360000232082 HYER STANDARDS 103
8325360000018234 NEW PRAGUE AUTO REPAIR
8325360000041061 JORDAN ACE HARDWARE
8325360000048157 STUDIO J
8325360000090084 JOHANS BAR & GRILL
8325360000232090 HYER STANDARDS 104
8325360000022061 KING CONE LLC
8325360000022079 KING CONE LLC
8325360000232108 HYER STANDARDS 105
8325360000018689 LOT BUCKTAIL
8325360000018697 LDF MUSEUM AND CULTURAL
8325360000018721 LOT DANCING WATERS
8325360000018762 LOT EAGLES NEST
8325360000018796 LOT GIFT SHOP
8325360000018945 LDF CAMPGROUND
8325360000018952 PETER CHRISTIANSEN DENTA
$325360000018960 LOT HOTEL
8325360000018986 LOT FOOD COURT

8325360000065854 PETER CHRISTENSEN HEALTH PHARMACY
$325360000065870 PETER CHRISTENSEN HEALTH CLINIC

8325360000223073 LDF BAND LS CHIPPEWA
$325360000232124 HYER STANDARDS 1608
8325360000286096 MAPLE HOLLOW-INTERNET
9325360000042572 THE CORKSCREW LIQUOR
8325360000048363 CASA MEXICANA

hitps://us2-excel. officeapps..live.com/x/_layouts/xIprintview.aspx?&NoAuth= 1 &sessionid=12.0456d043ad2131.D90.4 V25.25685kKbUT 8nc2iS 1 TS9SxjB...

Exhibit B.XLSX

210
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 11 of 18 PageID #:320
1512017 Exhibit BXLSX

8325360000021758 LUCKY TREE
8325360000023200 CIGGY SHACK
$325360000023739 WIGGINS GREENHOUSE
8325360000025668 WISCONSIN RIVER GOLF C
8325360000043166 ALTENBURG'S COUNTRY
8325360000064501 TAYLOR LAKE MARINE
8325360000064915 TOWNSEND AUTO BODY
8325360000067215 SMOKES-4-LESS Il
8325360000067371 NIEMUTHS STEAK & CHOP
8325360000067991 DEARCO DISTRIBUTING
8325360000076273 ROSE GARDEN FAMILY RESTA
$325360000076844 TIM KOLL PHOTOGRAPHY
8325360000078048 WAUPACA AREA CHAMBER
8325360000078303 JONNY SALSA
8325360000090209 EL MEZCAL
8325360000095919 PREMIER AUTO BODY, LLC
8325360000096727 SCIORTINO'S CAFE
8325360000103325 CRYSTAL LOUNGE, LLC
8325360000104794 MAMA Z'S BAKERY AND JA
8325360000104869 KNOPE HEATING AND COOL
8325360000105700 PUROCLEAN RESTORATION
#325360000114744 EL MEZCAL - WI RAPIDS
8325360000114769 EL MEZCAL - WAUSAU
8325360000122267 MIDTOWN SERVICES
8325360000135913 FREEBERG'S SERVICE & REP
8325360000137554 STUDIO 212 HAIR SALON
$325360000138222 NEW LISBON FAMILY REST
$325360000141655 WAUPACA CHIROPRACTIC
8325360000143602 SCONNI'S
8325360000143990 THUNDER LUBE
8325360000146555 ELITE AUTOMOTIVE & ACC
8325360000149690 GULLIKSON'S, LLC
8325360000150896 BADGER HEATING & AiR
8325360000152777 GRAZIANO GARDENS LLC
8325360000154690 CONGRESS CLUB
$325360000154716 VAPOR MASTERS
8325360000157446 PAMPERINS PAINT & DECO
8325360000161059 HAMLINE LIQUORS
$325360000163642 BADGER HEATING & AIR
8325360000164152 RIVERS EDGE BAR & GRIL
8325360000165654 SMALL SPACE BIG STYLE,
$325360000169581 DURALUM CARPETS
8325360000171157 TEAM OUTFITTERS
$325360000172338 CARIBOU BAY RETREAT IN
8325360000172809 BARTELT INSULATION SUPPL
8325360000185108 CAR STAR EAU CLAIRE SO
8325360000185173 WINEMAKER'S DAUGHTER
$325360000185835 ROCHA’S WATERFRONT
$325360000185843 LOS MEZCALES
$325360000196311 ULTRACOM
'8325360000196329 ULTRACOM APPLETON

nttps://us2-excel.officeapps. Jive.comixt_layouts/xiprintview.aspx?&NoAuth= t&sessionid=1 2. 0480d04ad2131.D90.4.V25 25685kbUTEnctiSITS8SqB... 3/10
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 12 of 18 PageID #:320

TS201F

RAISARNOM1GKAR7 LHTRACOM MARSHFIFI ND
8325360000196345 ULTRACOM WAUPACA

8325360000196352 ULTRACOM PORTAGE
8325360000196378 ULTRACOM NEW LONDON
$325360000196865 FISH CREEK BOAT RENTAL
8325360000199802 PAT'S CARSTAR
8325360000200543 JAY-MAR STORE
8325360000200550 JAY-MAR WAREHOUSE
8325360000201236 ULTRACOM BERLIN
8325360000213298 UNITEL, INC
8325360000216408 THE PAINT STORE
$325360000218537 CENTERPOINT MARINE, INC
8325360000232140 HYER STANDARDS 111
8325360000244301 JR'S SPORTSMAN’S BAR
8325360000245753 BUDSBERG SEPTIC SERVIC
8325360000282665 KING BUFFET
8325360000284968 DI, LLC
$325360000288134 WITTENBERG FAMILY REST
8325360000290312 RSTORE #34
8325360000294041 ULFRACOM CLINTONVILLE
8325360000295915 T-NAILS
8325360005013370 TWO'S COMPANY RESTAURANT
8325360005019880 RIVER'S TAVERN
$325360000021972 STRASSER-ROLLER FUNERA
8325360000025189 ANTIGO CHAMBER-OP
8325360000025197 ANTIGO CHAMBER-SE
8325360000026377 ANTIGO CHAMBER-GC
$325360000084525 STANLEY E BROWN D.D.S.
8325360000001884 FANCY NAILS
8325360000104646 TK'S STASZAKS BAR
8325360000135483 UPNORT BAIT & SPORT
832536000013645? HITT TRACTOR REPAIR
8325360000142455 TOTALLY CELLULAR
$325360000175000 NORTH STAR LANES
8325360000182683 DEWAN SEWING INC
&325360000205997 IOLA CENEX
8325360000206011 DEPOT STREET STATION
&325360000206028 WEYALIWEGA CENEX
8325360000232157 HYER STANDARDS 114
8325360000104000 NORTH AMERICAN YOUTH S
8325360000296517 HYER STANDARDS 117
434504733 22ND CENTURY MEDIA
434567865 3D AUTO REPAIR
434563565 A&LOIL
434545912 A AND J MOBILITY
434546046 A AND J MOBILITY - EC
434546050 A AND J MOBILITY - MCFAR
434546085 A AND J MOBILITY-DEPERE
434546051 A AND J MOBILITY-RICHFIE
434545986 ACCESSIBLE VEHICLE RENTA
434372836 ACHIEVE CENTER

Exhibit BXLSX

hittps://us2-excel._officeapps.live.com/x/_layouts/xipriniview. aspx7&NoAuth=1 &sessionid=12.0456d04ad2131.D90.1 VW25.25685kbUTEnc2fS 1 TS9Sxj8....

4/10
74512017

Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 13 of 18 PageID #:320

434226741 AIR COMMUNICATIONS
434529407 ALL THINGS JERKY
434540975 ALL THINGS JERKY EAGLE R
434559928 ALLIED PETROLEUM
434568633 ALPINE HOME MEDICAL
434442297 AMERICAN TABLE FAMILY
434278590 AMHERST MARINE INC.
434417783 ANDY’S BAR & GRILLE
434529373 B&S FOOD MARKET
434203955 BAESEMAN'S SHOES & VARIE
434328621 BARABOO FLORAL CO & GREE
434503492 BAUER ELECTRIC, INC.
434267827 BEAVER OF WISCONSIN, INC
434465493 BEER BARREL LIQUOR
434346210 BELLA NAILS & SPA
434440664. BEST WESTERN LAKE AIRE
434463953 BILL'S PIZZA SHOP
434402979 BLENKER BUILDING SYSTE
434577293 BLENKER DEVELOPMENTS, LL
434578676 BOHN TRUCKING & EXCAVAT!
434430536 BREAD & BUTTER SHOP WEST
434530452 BREWS BROTHERS PUB
434291247 BUTCH'S AUTO REPAIR
434556693 CW, BUILDING CENTER INC
434279266 CAMPAGNOLA

434578991 CANAM PARTS

434530680 CANAMPARTS LLC
434321134 CARMELO'S TTAUIAN RESTAU
434579520 CAROUSEL GYMNASTICS
434530953 CATALOGCLEARANCE.COM
434504945 CATAWBA FARM SUPPLY INC.
434502582 CHARLEY'S SURPLUS
434556035 CHATHAM CO OP
434450053 CHECK'S MUFFLER CENTER
434490942 CHICAGO DANCE SUPPLY
434507404 CHICAGO FILMMAKERS
434480619 CHICAGO WOMEN'S HEALTH
434466232 CHINA HOUSE

434579506 CHRIS' TOWING

434420025 CHUILLIS AUCTION SERVI
434467515 CITY OF CHETEK MUNICIP
434441155 CLEARCOM INC.

434576993 CLEARLAKE MANAGEMENT
434480152 COALFIRE

434565849 COPY CENTER

434533025 CORKS & CAPS

434392708 CRANDON INTERNATIONAL
AXXXXXXXX CRYSTAL CAFE

434385173 CUMBERLAND AIRPORT FUE
434569126 DESIGN 1 APPAREL
434547251 DI-LUCAS

https:/fus2-excel.officeapps.live.com/x/_layouts/xpriniview.aspx?

Exhibit B.XLSX

ce
&NoAutha4 &sessionide12.0456d04ad2131.D90,1.V25.25685kbUTBnc2fS1TS9SqB... 5/10
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 14 of 18 PagelID #:320
TISI2017 Exhibit B.ALSX
434494642 DIFT7’S SERVICE INC.
434423687 DISCOUNT SMOKES-WESTFIEL
434377774 DOBOGAI LAW OFFICES LLC
434407118 DONNA'S COUNTRY STORE
434307977 DR. LARRY J. WOODS
434361762 ECO BUILDING & FORESTR
434531590 EL MEZCAL
434540672 ELIZABETH INN FREEPORT
434256976 EMBELLISHMENTS
434494969 ENDODONTIC SPECIALISTS
434494994 ENDODONTIC SPECIALISTS
434495006 ENDODONTIC SPECIALISTS
434495008 ENDODONTIC SPECIALISTS
434435058 ERGO SALON
434487039 ESTILO SALON
434569271 FASHION MIX & ALTERATION
434489889 FELTZ LUMBER
434576882 FEMININE TOUCH
434553853 FINE VINEYARD
434299381 FIREFLY FLORAL & GIFTS
434420696 FIRST CHOICE TREE CARE
434330776 FOUR STAR FAMILY RESTA
434450758 FRANCK'S GYM
434487421 FRED MUELLER AUTOMOTIV
434327533 GALAXY HOBBY
434299222 GALLERIA MARCHETTI
434407338 GARY'S SERVICE CENTER
434458006 GEPETTO'S WORKSHOP LLC
434555973 GLF-TOMAHAWK LLC
434497192 GOEHNER INDUSTRIES, INC
434418414 GOLDEN HARVEST
434570171 GOLDEN HARVEST MARKET
434572684 GOLDEN HARVEST MARKET
434309748 GREAT NORTHERN CONNECTIO
434416439 GREEN TREE STORAGE
434431039 HANSEN & SHAMBEAU, S.C.
434335305 HARBOR LITE YACHT CLUB
434461705 HARMONY SPECIALTY DAIRY
434324660 HEARTLAND CUSTOM HOMES
434456462 HEISLER'S AUTOMOTIVE
434556095 HOGAN'S GENERAL STORE
434570913 HOLIDAY INN EXPRESS TIFF
434535397 HOLIDAY INN EXPRESS WAUS
434554621 HOLIDAY INN EXPRESS-BUCY
434539158 HOMESTEAD GOLF COURSE
434555238 HOUDINI’S ESCAPE
434301275 HUGO'S PIZZA
434265572 HYER STANDARDS
434442476 INSPIRING IMAGES
434441922 INSPIRING IMAGES II
434450229 | & 8 AUTOMOTIVE REPAI

 

hitps://us2-excel.officeapps. live.ca/x/_layouts/xiprintview.aspx?&NoAuth=1 &sessionid=12.0456d04ad2131.D90.1.V25.25685kbUTanc2fS1TS9SxjB... 6/10
TI5I2017

htips://us2-excel.oficeapps.live.comAy, layouts/xprintview aspx7&NoAuth= 1 &sessionId=1 2.045604

Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 15 of 18 PageID #:320

434260747 JORDAN VETERINARY CUNIC
434359696 KEGLER'S EXHAUST&AUTO
434459234 KELLY L. ABATE, M.D.
434574071 KENT'S SERVICE CENTER
434226641 KICKSTAND

434325798 KING'S LAND O'LAKES AIRP
434531782 KIRK BENNEWITZ
434577815 KRUEGER CHIROPRACTIC LLC
434455823 LADYSMITH FAMILY RESTA
434487629 LAKE OF THE TORCHES CASI
434377579 LANDMARK MOTEL
434575788 LANDMARK MOTEL
434432336 LARRY FRITSCH CARDS
434555947 LARRY'S MARKET
434325518 LAWNSCAPES

434567363 LCO FIREWORKS STORE
434333633 LDF COUNTRY MARKET
434548612 LDF COUNTRY MARKET LLC
434565158 LDF FITNESS CENTER
434554042 LDF SMOKESHOP
434539122 LDF TRIBAL ACCOUNTING
434534569 LDF TRIBAL ROADS
434576912 LEO'S TRACTORS & TRUCKS
434460003 LIGHTNING LUBE & SERVICE
434463942 LIGHTNING LUBE & SERVICE
434424803 LIGMAN & WILLE CPA
434460025 LIL'OLE WINEMAKER
434280007 LINCOLN WILSON SERVICE
434419055 LOS PADRES COUNCIL ODS
434418799 LOS PADRES COUNCIL, BSA,
434418829 LOS PADRES COUNCIL, BSA,
434419051 LOS PADRES COUNCIL, BSA,
434431825 LUTHER RICE UNIVERSITY
434439410 LUTHER RICE UNIVERSITY
434532752 MANN'S STORE

434417216 MAPLE GROVE AUTO CENTE
434314524 MARTIN'S AUTO REPAIR
434400109 MARTY'S

434201697 MAUS JEWELERS
434465816 MECAN RIVER HOUSE B&B
434455938 MEDO'S FAMILY RESTAURA
434411867 MENOMINEE TRIBAL ENTERPR
434533246 MEPPS

434544035 MERRITTS TRAVEL CENTER
434201018 MINCCQUA BREWING COMPANY
434500122 MINOCQUA HARDWARE & RE
434533230 MISTER TWISTER, LLC
434279378 MODERN BUILDERS&SUPPLIER
434532562 MOUSEHOUSE CHEESEHAUS
434532565 MOUSEHOUSE CHEESEHAUS -
434554474 MR BREWS TAP HOUSE VI

Exhibit B.XLSX

 

ad2131,D90.1.V25.2568SkbUT8nc2tS 1 TS9SM6

710
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 16 of 18 PageID #:320
TIBI2047 Exhibit B.XLSX
434557314 MR BREWS TAPHOUSE
434553385 MR BREWS TAPHOUSE IV, L
434557775 MR BREWS TAPHOUSE V, LLC
434539022 MR. BREWS TAP HOUSE 2
434543851 MR. BREWS TAPHOUSE 3
434417938 NATURAL LIVING
434554696 NICE AS NEW
434554712 NICE AS NEW APPLETON
434554695 NICE AS NEW STEVENS POIN
434555987 NORDINE'S WATERSMEET INC
434460722 NORTH CENTRAL MECHANIC
434429393 NORTHERN ADVERTISING
434565457 NORTHLAND PAINT SUPPLY
434256629 NORTHWOODS CONVENIENCE
434448201 O'BRIEN'S SPUR C-STORE
434566380 OAK TREE RESTAURANT
434423530 OAKVIEW VETERINARY MED
434579381 OAKVIEW VETERINARY MEDIC
434304054 OFFICE OUTFITTERS
434567350 OIBWA JAVA
434380224 OLDE HOMESTEAD GIFT SH
434428500 OMERNIK & ASSOCIATES
434293160 OPART THAI HOUSE
434466750 PAISANO'S ITALIAN REST
434360289 PANACHE
434453179 PARK RIDGE FAMILY RESTAU
434564224 PARK RIDGE FAMILY RESTAU
434576820 PAUL'S REPAIR PLUS, LLC
434563847 PEACEFUL VALLEY GENERAL
434578439 PEACEFUL VALLEY GENERAL
434459982 PLOVER PALLET & SPOTTI
434570390 POINT AND PLOVER PUBLICA
434409207 POINT OF BEGINNING
434472951 PROFESSIONAL HYDRAULIC
434283490 QUALITY INN
434291527 R DIESEL
434442604 RACER'S HALL, LLC
434459784 RASMUSSEN PLUMBING
434470894 RED'S BIG BEAR LODGE
434315001 REMINGTON OIL CORNER MAR
434504135 RHINELANDER GM
434504132 RHINELANDER TOYOTA
434305147 RIB MTN. LIQUOR AND TOBA
434427252 RMM SOLUTIONS
434530474 ROB’S FAMILY MARKET
434562741 ROBIN’S NEST GIFTS
434571760 RUSTY BUCKET AUCTIONS
434540310 SADDLEHORNS SALOON
434445357 SCHAEFER'S WHARF
434298964 SCHRECK ARMY NAVY
434282461 SCISSORHANDS

 

https://us2-excel. officeapps.live.com/x/_layouts/xiprintview.aspx?&NoAuth= 1 &sessionid=12.0458d04ad2131.090. 1.V25.25685kbUTSnc2iStT59SxjB... 8/10
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 17 of 18 PageID #:320
WS201T Exhibit B.XLSX

434344054 SEVERSON'S POWER EQUIP
434557889 SHABBY SHACK

434530954 SHADECLOTHSTORE.COM
434439125 SHAMMY SHINE CAR WASH
434407347 SHINJU SUSHI

434201339 SHORT LANE AG SUPPLY LLC
434360057 SILVER COACH RESTAURAN
434576146 SKYLARK MOTEL
434547605 SMOKES ON STATE
434547621 SMOKES ON STATE 2
434544221 SMOKEY JOE'S WEST
434482664 SMOKEY JOE'S, LLC
434407262 SPACE

434310681 SPINE AND SPORT
434498596 STATE COLLEGE OF BEAUT
434412512 STEPAN AUTO & TRUCK RE
434567819 STEVENS POINT LOG HOMES
434360642 STONE EDGE INC.
434312937 STYLES

434337281 SUICK LURE MANUFACTURING
434301032 T & T FERMANICH MOBIL &
434392197 THAL5S

434545067 THE BOOKCELLAR
434326539 THE CRYSTAL CAVE
434562752 THE HEN HOUSE CAFE, LLC
434433755 THE HI-STYLE BEAUTY SA
434503482 THE LEFT BANK JEWELRY
434488544 THE PINK MAGNOLIA
434200760 THELMA'S BRIDAL
434567820 TIMBERTOTE

434223184 TLC SIGN

434579165 TOM WILD SEED FARMS LLC
434201113 TOPPERS PIZZA

434246709 TOPPERS PIZZA

434247744 TOPPERS PIZZA

434448880 TWO TONE LLC

434484258 UNCORKED

434432980 UNITED WAY OF PORTAGE
434576144 URBAN MYST ALTERNATIVES
434501616 URBAN OASIS MAPLE STRE
434501571 URBAN OASIS NORTH AVE.
434500639 VILLAGE COURT FAMILY R
434529776 VILLAGE PIT STOP LLC
434568664 VISTA ROYALLE CAMPGROUND
434502668 WATER-REVOLUTION LLC
434457479 WAUBEE LAKE LODGE
434944037 WAUBEE LAKE LODGE HQ
434457372 WAUBEE LAKE LODGE I
434426413 WAUPACA AREA CHAMBER
434492063 WAUPACA AREA TRIATHLON
434255887 WAUPACA RIVER GALLERY

hitps://us2-excel officeapps.live.com/x/,  Jayouts/xiprintview.aspx?&NoAuth=1&sessionid=12.0456d04ad2 131.090. 1.V25.25685kbUTSnc2zis 1TS9SxB... orto
Case: 1:18-cv-06669 Document #: 89-1 Filed: 09/16/19 Page 18 of 18 PagelD #:320
Ti5/2017 Exhibit B.XLSX

434507660 WESTLEY HEATING & AC

434349443 WHEEL HOUSE RESTAURANT

434309206 WILLOW AUTOMOTIVE SERVIC

434285127 WISCONSIN GLASS PLUS INC

434285167 WISCONSIN GLASS PLUS INC

434224990 WITH THIS RING LLC

434327579 WOMEN'S HEALTH CONSULTAN

434507752 WON'S AUTO SERVICE

 
  

https://us2-excel.afficeapps live.corvx/ “eee ans cnvoeemenanc oe
